DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Mandir on 08/15/2022.
The application has been amended as follows: 
Claim 222: Apparatus for puncturing a fossa ovalis, the apparatus comprising: 
a catheter, which (a) has a distal portion that is shaped so as to define a catheter distal end opening at a distal end of the catheter, and first and second lateral openings, and (b) is shaped so as to define a central catheter lumen open through the catheter distal end opening: 
a flexible longitudinal member that passes (a) from a proximal portion of the catheter to the distal portion of the catheter, (b) out of the first lateral opening, and (c) into the second lateral opening, so as to form a loop outside the catheter: and 
wherein the flexible longitudinal member is configured to assume an unconstrained delivery configuration in which a distal-most portion of the loop is curved and contacts an external surface of the catheter at a contact location distal to the first and the second lateral openings: and 
a puncturing element. which is slidably disposed within the central catheter lumen. and is configured to puncture a hole through the fossa ovalis by being advanced out of the catheter distal end opening and through the fossa ovalis.
	Claim 235 is canceled. 
Allowable Subject Matter
Claims 222-234 and 236 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches an apparatus for puncturing a fossa ovalis that includes the combination of recited limitations in claim 222. The art alone or in combination did not teach wherein a flexible longitudinal member that passes (a) from a proximal portion of the catheter to the distal portion of the catheter, (b) out of the first lateral opening, and (c) into the second lateral opening, so as to form a loop outside the catheter: and wherein the flexible longitudinal member is configured to assume an unconstrained delivery configuration in which a distal-most portion of the loop is curved and contacts an external surface of the catheter at a contact location distal to the first and the second lateral openings. The closest prior art of record Werneth (U.S. Patent Publication No. 2011/0270239 A1), Saadat (U.S. Patent No. 5,910,150A), and Kapadia (U.S. Patent No. 8,019,404B2) fail to disclose the limitations above and would not be obvious to modify because of the divergent flexible longitudinal member structure and unconstrained delivery configuration. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/               Primary Examiner, Art Unit 3771